          Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEVILLE MCFARLANE et al., individually and on                          :
behalf of all others similarly situated,                               :
                                                                       :
                                    Plaintiffs,                        :    20-CV-1297 (JMF)
                                                                       :
                  -v-                                                  :   OPINION AND ORDER
                                                                       :
ALTICE USA, INC.,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This putative class action arises from a November 2019 data breach at Altice USA, Inc.

(“Altice”), one of the largest television and communications providers in the United States. The

nine named Plaintiffs are current or former employees of Altice whose personal identifying

information, including Social Security numbers, was stolen in the breach. They bring various

claims — for negligence, negligence per se, breach of implied contract, violation of the New

York Labor Law, and violation of the Cable Communications Act of 1984 — against Altice for

allegedly failing to take adequate measures to protect their data. Now pending are three motions

filed by Altice. First, Altice moves, pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure, to dismiss for lack of subject-matter jurisdiction, on the ground that Plaintiffs fail to

allege injury sufficient to give them Article III standing. Second, Altice moves, pursuant to the

Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., to compel seven of the nine named

Plaintiffs to arbitrate their claims based on a clause in the General Terms and Conditions to

which they allegedly agreed as subscribers of Altice’s cable services. And third, Altice moves,
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 2 of 26




pursuant to Rule 12(b)(6), to dismiss Plaintiffs’ claims under the New York Labor Law (and

related claims for negligence per se) as well as their claims for breach of an implied contract.

       Altice’s motions to dismiss are relatively easily resolved. For the reasons discussed

below, the Court concludes that Plaintiffs — three of whom have already experienced identity

theft since the data breach — plainly allege the kind of injury sufficient to give them Article III

standing; that their New York Labor Law claims (and related negligence per se claims) fail as a

matter of law; and that they state plausible claims for breach of an implied contract. Altice’s

motion to compel arbitration requires more extensive discussion as it is based on a relatively new

species of arbitration clause that one scholar has dubbed an “infinite arbitration clause” for its

striking breadth: It effectively requires arbitration of any dispute between a subscriber and

Altice, as well Altice’s parents, subsidiaries, affiliates, successors, employees, agents, and the

like, whether arising now or in the future, and without regard for whether it arises from or relates

to the cable services agreement of which it is part. For the reasons discussed below, the Court

concludes that, as a matter of either contract formation or unconscionability, the arbitration

clause at issue does not require arbitration of claims that lack a nexus to the cable services

agreement. Because the record is unclear with respect to whether or to what extent Plaintiffs’

claims arise from or relate to their status as cable service subscribers, the Court ultimately defers

decision on the motion to compel arbitration pending supplemental submissions from the parties.

                                         BACKGROUND

       The Court is technically permitted to consider materials beyond the four corners of the

Amended Complaint in deciding Altice’s motions to dismiss for lack of subject-matter

jurisdiction and to compel arbitration. See, e.g., Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229

(2d Cir. 2016) (arbitration); Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.À.R.L., 790




                                                  2
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 3 of 26




F.3d 411, 417 (2d Cir. 2015) (jurisdiction). Nevertheless, the following facts are drawn from the

Amended Complaint and documents that it incorporates by reference. See DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 110-11 (2d Cir. 2010).

       Altice is one of the largest cable television and communications providers in the United

States. See ECF No. 42 (“Am. Compl.”), ¶ 1. In November 2019, cyber criminals targeted

Altice with a phishing attack, and an “undisclosed number” of the company’s employees

inadvertently divulged the log-in credentials for their corporate email accounts. See id. ¶¶ 5, 99.

The cyber criminals then “used the stolen credentials to remotely access and, in some instances,

download the employees’ mailbox contents.” Id. ¶ 96; see ECF Nos. 42-1 (“Breach Notice”),

42-2, 42-3.1 A forensic investigation revealed that one of the downloaded email inboxes

contained a password-protected, but unencrypted, document with the names, employment

information, dates of birth, social security numbers, and, in some instances, driver’s license

numbers of 52,846 current and former Altice employees. See Am. Compl. ¶¶ 6-7, 101-02, 154,

161. In February 2020, Altice sent notices to those whose data was affected stating that, “[a]s a

former [or current] employee, your personal information was included in this report.” See id.

¶¶ 96-97; Breach Notice. “[I]n an abundance of caution,” the notices offered recipients free

identity and credit monitoring services for one year and recommended resources for monitoring

and fraud protection. Breach Notice (emphasis omitted).

       The named Plaintiffs in this putative class action are nine former employees of Altice or

its subsidiaries or predecessor companies who received the Breach Notice. See Am. Compl.

¶¶ 14, 17, 22, 24, 30, 32, 38, 40, 46, 48, 54, 56, 62, 64, 70, 72, 81, 83. All but one — namely,

DeAnna Cottrell — are also current or former cable subscribers through Altice or one of its


1
       ECF Nos. 42-1, 42-2, and 42-3 are substantively identical in all material respects.



                                                 3
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 4 of 26




subsidiaries. See id. ¶¶ 15, 31, 39, 47, 55, 63, 71, 82. Plaintiffs were required to provide the

personal identifying data that was compromised in the breach as “a condition of their

employment.” Id. ¶ 104. All Plaintiffs have already spent time responding to the breach, such as

by regularly monitoring their accounts and credit reports, changing passwords, and implementing

credit freezes. See id. ¶¶ 18, 26, 34, 43, 50, 59, 66, 75, 85. Because their Social Security

numbers were compromised, Plaintiffs anticipate needing to monitor their identity and credit and

needing to pay for identity theft protection and credit monitoring services “for the rest of [their]

li[ves].” Id. ¶¶ 18, 26, 34-35, 43, 50-51, 59, 66-67, 76, 86.

       Additionally, three of the named Plaintiffs — Neville McFarlane, Shariq Mehfooz, and

Steven Paniccia — were the victims of identity theft in the months following the breach. All

three allege that between December 2019 and March 2020, they discovered that identity thieves

had used their personal identifying information to fraudulently open credit cards in their names.

See id. ¶¶ 16, 73-74, 84. In March 2020, an identity thief also “attempted to change

[McFarlane’s] home address.” Id. ¶ 16. Mehfooz discovered the fraudulent credit card

application when he was applying to refinance his home mortgage. See id. ¶ 73. The fraudulent

application harmed his credit score and interrupted the refinancing process, which may have

prevented him from taking advantage of “historically low interest rates.” Id. ¶¶ 73-74. All three

allege that, to their knowledge, they had not been the victim of any data breach other than the

breach of Altice. Id. ¶¶ 20, 79, 88. The other six allege that they are “at imminent and

substantial risk of identity theft that is continuous and ongoing.” Id. ¶¶ 25, 33, 42, 49, 58, 65.

       The named Plaintiffs bring claims on behalf of a nationwide class of “[a]ll persons whose

personally identifiable information was compromised as a result of the Data Breach at Altice

USA, Inc. in November 2019.” Id. ¶ 170. They bring claims for negligence, see id. ¶¶ 181-95;




                                                  4
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 5 of 26




negligence per se for violation of the New York Labor Law, § 203-d, see Am. Compl. ¶¶ 196-

204; negligence per se for violation of the Cable Communications Act of 1984, 47 U.S.C. § 551,

see Am. Compl. ¶¶ 205-14; direct violation of the New York Labor Law, § 203-d, see Am.

Compl. ¶¶ 215-22; direct violation of the Cable Communications Act of 1984, 47 U.S.C. § 551,

see Am. Compl. ¶¶ 223-33; and breach of implied contract, see id. ¶¶ 234-39.2 In addition, they

seek a declaration that Altice’s existing cybersecurity measures are inadequate and an injunction

requiring certain improvements. See Am. Compl. ¶¶ 240-46. Now pending before the Court are

Altice’s motion to dismiss the Amended Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of

the Federal Rules of Civil Procedure, ECF No. 45, and Altice’s motion to compel seven of the

named Plaintiffs — McFarlane, Edward Hellyer, Carrie Mason-Draffen, Haseeb Raja, John

Frontera, Mehfooz, and Paniccia — to submit their claims to arbitration, ECF No. 47.

                             SUBJECT-MATTER JURISDICTION

       The Court begins, as it must, with Altice’s motion to dismiss for lack of subject-matter

jurisdiction. See, e.g., Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998). In

particular, Altice moves to dismiss on the ground that Plaintiffs lack standing, see ECF No. 46

(“Def.’s Mem.”), at 5-13, which is an “essential aspect” of Article III’s limitation on the “judicial

Power” of the federal courts to “Cases” and “Controversies,” Hollingsworth v. Perry, 570 U.S.

693, 704 (2013); see U.S. Const. art. III, § 2. It is well established that “the irreducible

constitutional minimum of standing contains three elements”: (1) injury in fact, (2) causation,

and (3) redressability. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992). An injury in fact

is “an invasion of a legally protected interest which is (a) concrete and particularized, and (b)


2
       Plaintiff Cottrell, who never subscribed to cable service through Altice or any of its
subsidiaries, see ECF No. 48 (“Def.’s Mot. to Compel Mem.”), at 1 n.1, does not join in the two
claims pursuant to the Cable Communications Act of 1984, see Am. Compl. ¶¶ 205-13, 223-33.



                                                  5
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 6 of 26




actual or imminent, not conjectural or hypothetical.” Id. at 560 (cleaned up). The element of

causation requires that the injury be “fairly traceable to the challenged action of the defendant,

and not the result of the independent action of some third party not before the court.” Id.

(cleaned up). Finally, to establish redressability, “it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Id. at 561 (internal

quotation marks omitted).

        Here, the standing inquiry turns primarily (if not entirely) on whether the threat of future

identity theft that Plaintiffs allegedly face and the costs of monitoring that they have incurred in

light of that threat constitute injuries in fact. Significantly, an injury “need not be actualized” to

satisfy Article III. Davis v. Fed. Election Comm’n, 554 U.S. 724, 734 (2008). Instead, a “future

injury” can suffice, so long as it is “certainly impending, or there is a substantial risk that the

harm will occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (emphasis

added) (internal quotation marks omitted); see also Clapper v. Amnesty Int’l USA, 568 U.S. 398,

414 n.5 (2013) (noting that plaintiffs need not “demonstrate that it is literally certain that the

harms they identify will come about”). Additionally, a substantial risk of harm “may prompt

plaintiffs to reasonably incur costs to mitigate or avoid that harm,” which costs can themselves

constitute an injury in fact. Clapper, 568 U.S. at 414 n.5. Ultimately, the injury-in-fact

requirement is meant to “ensure that the plaintiff has a personal stake in the outcome of the

controversy.” Susan B. Anthony List, 573 U.S. at 158 (internal quotation marks omitted).

        Applying these principles, many courts have held that plaintiffs alleging the theft of

personal identifying information in a “data breach,” as Plaintiffs do here, have standing to bring

claims against the entity that had held their data based on an increased risk of future identity

theft. See, e.g., Am. Fed’n of Gov’t Emps. v. Office of Pers. Mgmt (In re U.S. Office of Pers.




                                                   6
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 7 of 26




Mgmt. Data Sec. Breach Litig.), 928 F.3d 42, 55-61 (D.C. Cir. 2019) (per curiam); Attias v.

Carefirst, Inc., 865 F.3d 620, 628-29 (D.C. Cir. 2017); Galaria v. Nationwide Mut. Ins. Co., 663

F. App’x 384, 387-89 (6th Cir. 2016) (unpublished); Lewert v. P.F. Chang’s China Bistro, Inc.,

819 F.3d 963, 967-68 (7th Cir. 2016); Remijas v. Neiman Marcus Grp., LLC, 794 F.3d 688, 692-

94 (7th Cir. 2015); Fero v. Excellus Health Plan, Inc., 304 F. Supp. 3d 333, 338-41 (W.D.N.Y.

2018); Sackin v. TransPerfect Glob., Inc., 278 F. Supp. 3d 739, 746 (S.D.N.Y. 2017). The

Second Circuit has not yet ruled on the issue, but it did cite some of these cases, arguably with

approval, in a summary order. See Whalen v. Michaels Stores, Inc., 689 F. App’x 89, 91 & n.1

(2d Cir. 2017) (summary order). On that basis, some courts within the Circuit have predicted

that the Second Circuit would adopt the same approach. See, e.g., Fero, 304 F. Supp. 3d at 339

(“Whalen’s favorable citations to Galaria, Remijas, and Lewert suggest that the Second Circuit

would follow the approach to the standing issue adopted by the Sixth and Seventh Circuits,

which have both found standing based on increased risk of identity theft.”); accord Sackin, 278

F. Supp. 3d at 746.

       In light of these cases, the Court has little difficulty concluding that all nine Plaintiffs

plausibly allege injury in fact. Three — McFarlane, Mehfooz, and Paniccia — have already

suffered concrete injury in the form of identity theft. And as for the other six, “experience and

common sense” teach that they “face a substantial risk of identity theft” given that “their social

security and credit card numbers were accessed by a network intruder.” Attias, 865 F.3d at 628

(internal quotation marks omitted). Indeed, for at least two reasons, the risk of future identity

theft is particularly substantial here. First, the fact that fraudulent credit cards have already been

opened in the names of three Plaintiffs strongly suggests that the cyber criminals responsible for

the breach will use the others’ data for criminal purposes or sell it to others for such use. See




                                                  7
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 8 of 26




Am. Compl. ¶¶ 16, 73, 84, 110. Thus, this case is easily distinguished from, for example, Beck

v. McDonald, 848 F.3d 262 (4th Cir. 2017), in which the Fourth Circuit held that the risk of

future harm was too speculative to support Article III standing where a laptop containing the

plaintiffs’ personal identifying information was stolen from a hospital and, after extensive

discovery, there was “no evidence . . . that the thief stole the laptop with the intent to steal their

private information.” Id. at 267, 274; see also Reilly v. Ceridian Corp., 664 F.3d 38, 44 (3d Cir.

2011) (finding no standing where “all that [wa]s known [wa]s that a firewall was penetrated,”

and there was no reason to believe “that the intrusion was intentional or malicious”); Steven v.

Carlos Lopez & Assocs., 422 F. Supp. 3d 801, 803 (S.D.N.Y. 2019) (finding no standing where

an email containing employees’ personal information was inadvertently distributed within the

company, but “there [wa]s no evidence” that the information “was shared with anyone outside of

[the company], let alone misused”).

        Second, the stolen report contained Plaintiffs’ Social Security numbers, which is arguably

“the most dangerous type of personal information in the hands of identity thieves” because it is

immutable and can be used to “impersonat[e] [the victim] to get medical services, government

benefits, . . . tax refunds, [and] employment.” Am. Compl. ¶ 108 (emphasis omitted). Unlike a

credit card number, which can be changed to eliminate the risk of harm following a data breach,

“[a] social security number derives its value in that it is immutable,” and when it is stolen it can

“forever be wielded to identify [the victim] and target him in fraudulent schemes and identity

theft attacks.” Bass v. Facebook, Inc., 394 F. Supp. 3d 1024, 1034 (N.D. Cal. 2019); see also

Portier v. NEO Tech. Sols., No. 3:17-CV-30111 (TSH), 2019 WL 7946103, at *12 (D. Mass.

Dec. 31, 2019) (“Because Social Security numbers are the gold standard for identity theft, their

theft is significant. . . . Access to Social Security numbers causes long-lasting jeopardy because




                                                   8
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 9 of 26




the Social Security Administration does not normally replace Social Security numbers.”), report

and recommendation adopted, No. 3:17-CV-30111 (TSH), 2020 WL 877035 (D. Mass. Jan. 30,

2020); cf. Alleruzzo v. SuperValu, Inc. (In re SuperValu, Inc.), 870 F.3d 763, 770 (8th Cir. 2017)

(holding that the risk of future harm resulting from the theft of credit card data — as opposed to

more sensitive “personally identifying information, such as social security numbers” — is

insufficient to confer standing); Whalen, 689 F. App’x at 90 (holding that a plaintiff whose credit

card information was stolen, but promptly canceled, and who did not allege that “other

personally identifying information — such as her birth date or Social Security number” was

stolen, lacked standing (emphasis added)).

       In sum, based on the great weight of authority, all nine Plaintiffs easily establish that they

have suffered an injury in fact within the meaning of Article III. They also adequately allege that

their injuries are fairly traceable to Altice because the company “failed to take the necessary

precautions required to safeguard and protect” their data. Am. Compl. ¶ 103; see Stevens v.

Zappos.com, Inc. (In re Zappos.com, Inc.), 888 F.3d 1020, 1029-1030 (9th Cir. 2018); Attias,

865 F.3d at 629; Remijas, 794 F.3d at 696. And finally, if Plaintiffs succeed on the merits of

their claims, the Court can redress their injuries by awarding damages for the “reasonabl[e]”

costs of “mitigat[ing] or avoid[ing]” future identity theft, among other things. Clapper, 568 U.S.

at 414 n.5. Thus, Plaintiffs meet their burden to establish Article III standing.

                           MOTION TO COMPEL ARBITRATION

       Next, Altice moves to compel seven of the nine named Plaintiffs — namely, McFarlane,

Hellyer, Mason-Draffen, Raja, Frontera, Mehfooz, and Paniccia — to arbitrate their claims.

Significantly, Altice does so not based on an arbitration provision contained in any employment

agreements with these Plaintiffs, but based on arbitration provisions contained in the General




                                                  9
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 10 of 26




Terms and Conditions of Service (the “Terms and Conditions”) pertaining to the company’s

cable service. See Mot. to Compel Mem. 3-8. A representative version of these provisions

(referred to, together, as the “Arbitration Provision”) states:

       Any and all disputes arising between You and Altice, including its respective
       parents, subsidiaries, affiliates, officers, directors, employees, agents,
       predecessors, and successors, shall be resolved by binding arbitration on an
       individual basis . . . . This agreement to arbitrate is intended to be broadly
       interpreted. It includes, but is not limited to:

           •   Claims arising out of or relating to any aspect of the relationship between
               us, whether based in contract, tort, statute, fraud, misrepresentation or any
               other legal theory;

           •   Claims that arose before this or any prior Agreement; and

           •   Claims that may arise after the termination of this Agreement.

ECF No. 49-6, § 24.3 Six of the seven Plaintiffs at issue signed work orders (when cable

technicians were visiting their homes for installation or maintenance of cable service) indicating

that they agreed to the Terms and Conditions containing such a provision. See ECF Nos. 49-22,

49-23, 49-24, 49-25, 49-26, 49-27, 49-28, 49-29, 49-30, 49-31, 49-32, 49-33, 49-34, 49-35, 49-

36, 49-37. The seventh (Frontera) has not signed any such document, but “continued to use

Altice’s services despite repeated notices regarding the General Terms applicable to such

services” and thus, according to Altice, “unambiguously manifested his assent to the Arbitration

Provision.” Def.’s Mot. to Compel Mem. 7 n.6. Notably, Altice does not move to compel

Cottrell and Gill to arbitrate as there is no plausible claim that they agreed to the Arbitration




3
        The language of the Arbitration Provision has changed a few times since it was
introduced in 2011, but the changes are minor and immaterial for present purposes. See ECF No.
49-1, § 18; ECF No. 49-2, § 18; ECF No. 49-3, § 18; ECF No. 49-4, § 20; ECF No. 49-5, § 22;
see also ECF No. 49, ¶¶ 5-19.



                                                  10
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 11 of 26




Provision; Cottrell was never an Altice subscriber and Gill terminated her Altice cable service

before the arbitration provision was added to the Terms and Conditions. See id. at 1 n.1.

       Section 2 of the FAA provides, in relevant part, as follows:

       A written provision in . . . a contract evidencing a transaction involving commerce
       to settle by arbitration a controversy thereafter arising out of such contract or
       transaction, or the refusal to perform the whole or any part thereof, or an
       agreement in writing to submit to arbitration an existing controversy arising out of
       such a contract, transaction, or refusal, shall be valid, irrevocable, and
       enforceable, save upon such grounds as exist at law or in equity for the revocation
       of any contract.

9 U.S.C. § 2. Under Section 4 of the Act, a party to “a written agreement for arbitration” may

petition a district court “for an order directing that such arbitration proceed in the manner

provided for in such agreement.” Id. § 4. To decide “whether the parties agreed to arbitrate,” a

court must then apply “ordinary state-law principles that govern the formation of contracts.”

First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Significantly, the FAA was

intended “to make arbitration agreements as enforceable as other contracts, but not more so.”

Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 478 (1989)

(emphasis added) (internal quotation marks omitted). Thus, “the FAA does not require parties to

arbitrate when they have not agreed to do so.” Id. Nor does it require arbitration when, under

generally applicable principles of state law, the agreement would be unenforceable. See, e.g.,

Perry v. Thomas, 482 U.S. 483, 492 n.9 (1987); Mitsubishi Motors Corp. v. Soler Chrylser-

Plymouth, Inc., 473 U.S. 614, 627 (1985); see also Doctor’s Assocs. Inc. v. Cassarotto, 517 U.S.

681, 687 (1996).

       More specifically, the Second Circuit instructs that, when confronted with a motion to

compel arbitration, “a court should undertake a three-part inquiry.” Louis Dreyfus Negoce S.A.

v. Blystad Shipping & Trading Inc., 252 F.3d 218, 224 (2d Cir. 2001). (As will be seen, the

inquiry, in reality, has only two parts, with the second part taking two possible forms and


                                                 11
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 12 of 26




depending on the outcome of the first part.) “First, recognizing there is some range in the

breadth of arbitration clauses, a court should classify the particular clause as either broad or

narrow.” Id. The Second Circuit has described a “clause submitting to arbitration ‘any claim or

controversy arising out of or relating to the agreement’” as the “paradigm of a broad [arbitration]

clause.” Hatemi v. M & T Bank, 633 F. App’x 47, 49 (2d Cir. 2016) (summary order) (quoting

Collins & Aikman Prods. Co. v. Bldg. Sys., Inc., 58 F.3d 16, 20 (2d Cir. 1995)). “Next, if

reviewing a narrow clause, the court must determine whether the dispute is over an issue that is

on its face within the purview of the clause, or over a collateral issue that is somehow connected

to the main agreement that contains the arbitration clause.” Louis Dreyfus Negoce S.A., 252 F.3d

at 224 (internal quotation marks omitted). In general, “[w]here the arbitration clause is narrow, a

collateral matter will . . . be ruled beyond its purview.” Id. By contrast, “[w]here the arbitration

clause is broad, there arises a presumption of arbitrability and arbitration of even a collateral

matter will be ordered if the claim alleged implicates issues of contract construction or the

parties’ rights and obligations under it.” Id. (internal quotation marks omitted). “When parties

use expansive language in drafting an arbitration clause,” the Circuit has explained, “presumably

they intend all issues that ‘touch matters’ within the main agreement to be arbitrated.” Id. at 225

(internal quotation marks omitted).

       Altice describes the Arbitration Provision as “extremely broad,” Def.’s Mot. to Compel

Mem. 4, but, by any reasonable measure, “that term is inadequate to capture the true breadth of

its substantive and temporal scope,” Hearn v. Comcast Cable Commc’ns, LLC, 415 F. Supp. 3d

1155, 1161 (N.D. Ga. 2019). Indeed, the Arbitration Provision is significantly broader even than

the paradigmatic broad arbitration clause identified by the Second Circuit. It is not limited to

claims “arising out of” or “relating to” the cable service agreement. Instead, it purports to cover




                                                 12
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 13 of 26




“[a]ny and all disputes arising between” the customer and Altice — not to mention, Altice’s

parents, subsidiaries, affiliates, agents, successors, and so on — without meaningful exception

and for all eternity. That is, it is “limited” only by the requirement that the dispute involve Altice

(or an associated entity or person), which, “is, of course, no limit at all.” Id. at 1162. The

Arbitration Provision is thus an example of a “relatively new and untested” species of arbitration

clause, Mey v. DIRECTTV, LLC, 971 F.3d 284, 302 (4th Cir. 2020) (Harris, J., dissenting), which

one scholar has aptly dubbed an “infinite arbitration clause,” David Horton, Infinite Arbitration

Clauses, 168 U. Pa. L. Rev. 633, 639-40 (2020). If enforced according to its terms, such a clause

would seem to mandate arbitration of any claim between the parties, including those without any

nexus whatsoever to the agreement containing the clause.

       Underscoring the relative novelty of “infinite arbitration clauses,” there is relatively little

case law addressing them. Most of what there is, however, has taken a jaundiced view of the

argument that they should be enforced according to their terms. See id. at 641-42; see also

Hearn, 415 F. Supp. 3d at 1162. That view is traceable to Smith v. Steinkamp, 318 F.3d 775 (7th

Cir. 2003), in which Judge Posner described the “absurd results” that would “ensue” if a payday

lender’s arbitration agreement purporting to cover “all claims asserted by you . . . against us”

were “read as standing free from any loan agreement.” Id. at 776-77 (internal quotation marks

omitted). For example,

       if Instant Cash murdered Smith in order to discourage defaults and her survivors
       brought a wrongful death suit against Instant Cash . . . , Instant Cash could insist
       that the wrongful death claim be submitted to arbitration. For that matter, if an
       employee of Instant Cash picked Smith’s pocket when she came in to pay back
       the loan, and Smith sued the employee for conversion, he would be entitled to
       arbitration of her claim. It would make no difference that the conversion had
       occurred in Smith’s home 20 years after her last transaction with Instant Cash.

Id. at 777. Judge Posner mused that such an agreement “might be thought unconscionable,”

noting that “[t]he applicability of the doctrine of unconscionability to arbitration clauses


                                                 13
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 14 of 26




governed by the Federal Arbitration Act was confirmed” by the Supreme Court in Doctor’s

Associates, 517 U.S. at 687. Smith, 318 F.3d at 778.

       Following Smith, the Ninth Circuit and a handful of district courts around the country

have declined to compel arbitration of claims based on “infinite arbitration clauses” where the

claims at issue lack any nexus whatsoever to the agreement containing the clause. See Revitch v.

DIRECTV, LLC, 977 F.3d 713, 717-21 (9th Cir. 2020); Hearn, 415 F. Supp. 3d at 1161-65;

Wexler v. AT & T Corp., 211 F. Supp. 3d 500, 503-05 (E.D.N.Y. 2016); In re Jiffy Lube Int’l,

Inc., Text Spam Litig., 847 F. Supp. 2d 1253, 1262-63 (S.D. Cal. 2012). But these courts have

taken different paths to reach that result. Jiffy Lube, which involved facts much like those here,

is representative of one path. It involved a putative class action against a Jiffy Lube franchisee,

Heartland Automotive Services, Inc. (“Heartland”), alleging that the franchisee had sent

unauthorized text messages offering discounts on Jiffy Lube services in violation of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. 847 F. Supp. 3d at 1255.

Heartland moved to compel arbitration of one named plaintiff’s claims because he had signed an

agreement when he visited a Heartland location providing that “any and all disputes,

controversies or claims between Jiffy Lube® and you (including breach of warranty, contract,

tort or any other claim) will be resolved by mandatory arbitration.” Id. at 1262. The district

court held that the agreement could not “truly encompass ‘any and all disputes’ between the

parties” because such a “clause would clearly be unconscionable” if applied, for example, to “a

tort action arising from a completely separate incident.” Id. at 1262-63.

       Hearn illustrates the second path. The plaintiff in that case alleged that Comcast Cable

Communications had violated the Fair Credit Reporting Act when it checked his credit during a

call on March 5, 2019. See 415 F. Supp. 3d at 1157. He was not a Comcast customer at the time




                                                 14
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 15 of 26




of the call, but he had contracted for cable services from December 2016 to August 2017 and, in

that window, had signed a work order acknowledging receipt of a “Comcast Welcome Kit”

containing a service agreement with an arbitration clause much like the one at issue here. See id.

at 1157-58. Comcast moved to compel arbitration, and the district court denied the motion,

decrying the “absurd results” that “would inevitably ensue if federal courts began compelling

arbitration of claims that are substantively and temporally unmoored from the agreements

containing the arbitration provisions.” Id. at 1164. In the Hearn Court’s view, however, the

problem was not one of unconscionability, but rather “one of contract formation.” Id. Under

Georgia law, the court explained, “[a] contract must be given a reasonable construction which

will uphold and enforce the instrument, if possible, rather than a construction which would . . .

lead to an absurd result.” Id. at 1165 (quoting Tudor v. Am. Emp’rs Ins. Co., 173 S.E.2d 403,

405-06 (Ga. Ct. App. 1970)). And “no reasonable customer would have understood himself to

be signing over his right to pursue any claim against the [d]efendant in perpetuity simply by

signing a work order acknowledging receipt of the 2016 Service Agreement.” Id. at 1165. So

too, no “reasonable company in the [d]efendant’s position could understand the customer’s

‘manifestation[] of assent’ to affect [sic] an absolute waiver of the customer’s right to sue the

[d]efendant in state or federal court with respect to claims unrelated to the 2016 Service

Agreement.” Id.; see also Revitch, 977 F.3d at 717-18 (reaching the same result under California

law); Wexler, 211 F. Supp. 3d at 504-05 (reaching the same result under New York law).4



4
          Mey, 971 F.3d 284, involved the same arbitration clause and analogous legal claims to
those in Revitch, but the Fourth Circuit held — over a dissent by Judge Harris — that the parties
had validly agreed to arbitration. See Revitch, 977 F. 3d at 719-20 (“[W]e are aware that the
Fourth Circuit . . . arrived at the opposite conclusion . . . [and that] we are opening a circuit split
. . . .”). Mey appears to be an outlier; indeed, the Fourth Circuit seems to be the only court to
have held that an “infinite arbitration clause” applies to claims completely unrelated to the
agreement containing the clause. This Court declines to follow the Fourth Circuit’s decision,


                                                  15
         Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 16 of 26




        The Court agrees with these cases and concludes that it need not choose a single path

because both ultimately lead to the same destination: a conclusion that, under New York law, the

Arbitration Provision cannot be applied to claims lacking a nexus to the Altice cable service

agreement. First, as a matter of contract formation, New York law, like Georgia law, provides

that “a contract should not be interpreted to produce a result that is absurd, commercially

unreasonable or contrary to the reasonable expectations of the parties.” Greenwich Capital Fin.

Prods., Inc. v. Negrin, 903 N.Y.S.2d 346, 348 (1st Dep’t 2010) (internal quotation marks

omitted). “[W]here some absurdity has been identified or the contract would otherwise be

unenforceable either in whole or in part,” courts “may as a matter of interpretation carry out the

intention of [the] contract by transposing, rejecting, or supplying words to make the meaning of

the contract more clear.” Jade Realty LLC v. Citigroup Commercial Mortg. Tr. 2005-EMG, 980

N.E.2d 945, 947 (N.Y. 2012) (internal quotation marks omitted). Applying these principles here,

the Court reaches the same conclusion that the Hearn, Revitch, and Wexler Courts reached:

“Notwithstanding the literal meaning of the clause’s language, no reasonable person would think

that” agreeing to Altice’s Terms and Conditions “would obligate them to arbitrate literally every

possible dispute he or she might have with the service provider, let alone all of [its] affiliates . . .

— including those who provide services unrelated to [cable television]. Rather, a reasonable

person would be expressing, at most, an intent to agree to arbitrate disputes connected in some

way to the service agreement with [Altice].” Wexler, 211 F. Supp. 3d at 504.

        In the alternative, and for similar reasons, the Court concludes that it would be

unconscionable to enforce the Arbitration Provision with respect to claims untethered to the



substantially for the reasons set forth in Judge Harris’s compelling dissent and for the reasons
that the Ninth Circuit expressly rejected it. See Mey, 971 F.3d at 295-308 (Harris, J., dissenting);
Revitch, 977 F.3d at 719-21.


                                                   16
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 17 of 26




Altice cable service agreement. Under New York law, “[a]n unconscionable contract has been

defined as one which is so grossly unreasonable or unconscionable in the light of the mores and

business practices of the time and place as to be unenforceable according to its literal terms.”

Gillman v. Chase Manhattan Bank, N.A., 534 N.E.2d 824, 828 (N.Y. 1988) (internal quotation

marks omitted). To enforce the Arbitration Provision “according to its literal terms” would cross

this line. Indeed, it takes little imagination to come up with hypotheticals that make plain the

outrageous results that would follow were that not the case. For example, if a subscriber

purchased the stock of Altice’s affiliate and the price of that stock dropped due to corporate

malfeasance, her securities fraud claim would be forced into arbitration. Or to borrow from

Judge Posner: If an Altice employee murdered someone who happened to have subscribed to

Altice’s cable service, it would mandate arbitration of a wrongful death claim brought by the

subscriber’s survivors (even if the murder occurred years after the cable service had been

canceled). See Smith, 318 F.3d at 777. The list goes on. See, e.g., Mey, 971 F.3d at 303 (Harris,

J., dissenting) (describing two absurd hypothetical situations in which an “infinite arbitration

clause” would, if enforced according to its literal terms, require arbitration); Hearn, 415 F. Supp.

3d at 1162 (“[I]f the Plaintiff was run over by a Comcast truck, he would be required to submit

his personal injury claim to arbitration.”). The list compels the Court to conclude that, as a

matter of general unconscionability doctrine, the Arbitration Provision must be construed to

apply only to claims that have some nexus to the contract of which it is part.5



5
        Notably, although the Second Circuit has not yet addressed “infinite arbitration clauses,”
it recently adopted a narrow reading of an arbitration clause that did expressly limit its scope to
“claims arising out of or relating to employment,” in part to avoid “an unnecessary reading” that
would “cast[] [the clause’s] enforceability into doubt.” Cooper v. Ruane Cunniff & Goldfarb
Inc., — F.3d —, 2021 WL 821390, at *4, 8 (2d Cir. Mar. 4, 2021) (internal quotation marks
omitted). That said, the Court’s concerns about enforceability related to ERISA, not the
absurdity canon or unconscionability doctrine.


                                                 17
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 18 of 26




       In Wexler, the court opted for the contract-formation path over the unconscionability path

based in part on a concern that application of the unconscionability doctrine would run afoul of

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011), in which the Supreme Court held

that the FAA preempts state-law “defenses that apply only to arbitration or that derive their

meaning from the fact that an agreement to arbitrate is at issue.” See Wexler, 211 F. Supp. 3d at

504. To the extent it matters, the Court concludes that that concern is misplaced. In

Concepcion, the Court explicitly reaffirmed that the savings clause in Section 2 of the FAA,

which “permits arbitration agreements to be declared unenforceable ‘upon such grounds as exist

at law or in equity for the revocation of any contract,’” allows “agreements to arbitrate to be

invalidated by ‘generally applicable contract defenses, such as fraud, duress, or

unconscionability.’” Concepcion, 563 U.S. at 339 (emphasis added) (first quoting 9 U.S.C. § 2;

then quoting Doctor’s Associates, 517 U.S. at 687); accord Kindred Nursing Ctrs. Ltd. P’ship v.

Clark, 137 S. Ct. 1421, 1426 (2017); see Smith, 318 F.3d at 778 (noting that “[t]he applicability

of the doctrine of unconscionability to arbitration clauses governed by the Federal Arbitration

Act was confirmed” by the Supreme Court in Doctor’s Associates). Applying the

unconscionability doctrine to limit a clause that purports to apply in any case between a

subscriber and Altice, without limitation, does not “single[] out” arbitration for “disfavored

treatment.” Kindred Nursing Centers Ltd. P’ship, 137 S. Ct. at 1425. To the contrary, it would

apply equally to an “infinite forum selection clause” or an “infinite liability limitation clause.”

Moreover, to the extent that the Arbitration Provision purports to require arbitration of claims

wholly unrelated to the contract in which it is contained, it is arguably not even subject to the

FAA and its policy favoring arbitration. After all, the statute applies only to “[a] written

provision in any . . . contract evidencing a transaction involving commerce to settle by arbitration




                                                 18
          Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 19 of 26




a controversy thereafter arising out of such a contract or transaction.” 9 U.S.C. § 2 (emphasis

added); see Revitch, 977 F.3d at 721-24 (O’Scannlain, J., concurring) (concluding that Section 2,

“at a minimum, must exclude claims that are completely unrelated to the underlying contract or

transaction”); Hearn, 415 F. Supp. 3d at 1165; Horton, Infinite Arbitration Clauses, supra, at

678-82.

       In short, whether as a matter of contract formation or unconscionability, the Court holds

that the Arbitration Provision does not apply to Plaintiffs’ claims to the extent that they lack any

nexus to the cable service agreement — that is, to the extent that they are not brought by

Plaintiffs in their capacities as current or former Altice subscribers. That does not settle the

matter, however, because it is far from clear whether or to what extent Plaintiffs’ claims are

brought in their capacities as subscribers versus their capacities as employees. On the one hand,

Plaintiffs explicitly purport to bring some claims on behalf of a “Subscriber Subclass” composed

of “[a]ll current and former Altice . . . cable subscribers whose personally identifiable

information was compromised as a result of the Data Breach,” Am. Compl. ¶ 171; they allege

that, in order to subscribe to cable service, they were required to provide “some of the

information compromised in the Data Breach,” Am. Compl. ¶¶ 15, 31, 39, 47, 55, 63, 71, 82

(emphasis added); and they plead claims pursuant to the Cable Communications Act of 1984,

which governs a cable operator’s treatment of “personally identifiable information concerning

any subscriber,” 47 U.S.C. § 551(c)(1); see Am. Compl. ¶¶ 205-14, 223-33. On the other hand,

Plaintiffs expressly disavow any claims brought in their capacities as subscribers in their

opposition memorandum of law, stating unequivocally that “Plaintiffs’ claims arise from their

employment at Altice and not their cable service.” ECF No. 54 (“Pls.’ Opp’n”), at 23. And

there are good reasons to infer that the breached data related to current and former Altice




                                                 19
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 20 of 26




employees and not to Altice subscribers. After all, Cottrell was a victim of the data breach even

though she had never subscribed to Altice’s cable service. See Def.’s Mot. to Compel Mem. 1

n.1. And Altice — which is surely in a better position than Plaintiffs to know whose data was

compromised, see Am. Compl. ¶ 171 n.63 — sent two versions of the Breach Notice, one

stating, “As a current employee, your personal information was included in this report,” and the

other stating, “As a former employee, your personal information was included in this report.”

Am. Compl. ¶¶ 96-97 (emphases added); see id. ¶¶ 98-99. Neither version of the Breach Notice

suggested that subscriber data was included in the breached report.

       Given the schizophrenic nature of Plaintiffs’ submissions, the Court concludes that it is

prudent to defer judgment on Altice’s motion to compel arbitration and to give Plaintiffs an

opportunity to amend their Complaint to conform to their memorandum of law — that is, to

make clear that their “claims arise from their employment at Altice and not their cable service,”

Pls.’ Opp’n 23, and to remove any allegations and claims suggesting otherwise. Plaintiffs shall

file any such amended complaint within twenty-one days of the date of this Opinion and

Order, accompanied by a memorandum of law, not to exceed seven pages, addressing whether

or to what extent the claims in that amended complaint are subject to the Arbitration Provision in

light of this Opinion and Order. If Plaintiffs do so, Defendants shall file any response, in the

form of a memorandum of law not to exceed seven pages, within two weeks of the filing of the

amended complaint. Alternatively — that is, if Plaintiffs choose not to amend — they shall,

within twenty-one days of the date of this Opinion and Order, file a supplemental

memorandum of law, not to exceed ten pages, addressing whether or to what extent the claims in

the Complaint are subject to the Arbitration Provision in light of this Opinion and Order. If

Plaintiffs elect that option, Defendants shall file any response, in the form of a memorandum of




                                                 20
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 21 of 26




law not to exceed ten pages, within two weeks of Plaintiffs’ submission. Whatever option

Plaintiffs choose, no reply may be filed absent leave of Court.

               MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       That leaves Altice’s Rule 12(b)(6) motion to dismiss two of Plaintiffs’ claims.6 A Rule

12(b)(6) motion tests the legal sufficiency of the complaint and requires the court to determine

whether the facts alleged in the complaint are sufficient to state a claim for relief that is plausible

on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). In reviewing such a motion, “the

[c]ourt must accept the factual allegations set forth in the complaint as true and draw all

reasonable inferences in favor of the plaintiff.” Cohen v. Avanade, Inc., 874 F. Supp. 2d 315,

319-20 (S.D.N.Y. 2012) (citing Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009)). A claim

is facially plausible if it contains “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. More

specifically, a plaintiff must allege facts showing “more than a sheer possibility that a defendant

has acted unlawfully.” Id. A complaint that offers only “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action will not do,” and any claim that the plaintiff has

not “nudged . . . across the line from conceivable to plausible . . . must be dismissed.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).

A. New York Labor Law Claims and Related Negligence Per Se Claims

       First, Altice moves to dismiss Plaintiffs’ claims under the New York Labor Law and

related claims of negligence per se. Section 203-d(1) of the New York Labor Law prohibits



6
        There is no reason to defer consideration of Altice’s Rule 12(b)(6) motion until after the
Court resolves the motion to compel arbitration given that the latter motion is made with respect
to only seven of the nine named Plaintiffs. That is, the Court would have to address Altice’s
Rule 12(b)(6) motion to dismiss even if it granted the motion to compel arbitration in its entirety.



                                                  21
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 22 of 26




employers from disclosing its employees’ personal identifying information in certain ways.

Specifically, to the extent relevant here, it provides that an employer “shall not . . . (a) Publicly

post or display an employee’s social security number; (b) Visibly print a social security number

on any identification badge or card . . .; (c) Place a social security number in files with

unrestricted access; or (d) Communicate an employee’s personal identifying information to the

general public.” N.Y. Lab. Law § 203-d(1). “[P]ersonal identifying information” is defined, in

turn, to include Social Security numbers and driver’s license numbers. Id. § 203-d(1)(d).

Plaintiffs allege that Altice violated subsections (c) and (d), Am. Compl. ¶¶ 215-22; see Pls.’

Opp’n 19, and that this statutory violation constitutes negligence per se, Am. Compl. ¶¶ 196-204.

       Applying the plain language of the New York statute, the Court easily concludes that

these claims fail as a matter of law. First, any claim under subsection (c) fails because the stolen

report was “password protected.” Id. ¶ 161. Whatever the merits of Plaintiffs’ contention that

Altice should have encrypted the document, id. ¶ 154, a password-protected document contained

within a password-protected email account does not qualify as a “file[] with unrestricted access,”

N.Y. Lab. Law § 203-d(1)(c) (emphasis added). And second, any claim under subsection (d)

fails because Altice did not “[c]ommunicate” Plaintiffs’ data to anyone, let alone “to the general

public”; it was stolen and then used (or communicated) by others. Sackin v. TransPerfect

Global, Inc., 278 F. Supp. 3d 739 (S.D.N.Y. 2017), upon which Plaintiffs rely, see Pls.’ Opp’n

18-19, does not suggest otherwise. Sackin, like this case, involved a phishing attack. See 278 F.

Supp. 3d at 744. But there, unlike here, an employee from the targeted company sent — that is,

communicated — the plaintiff employees’ personal identifying information directly to the

perpetrators of the attack. See id. at 744; see also id. at 748-49, 752-53. Plaintiffs do not cite,

and the Court has not found, any authority supporting the proposition that a New York Labor




                                                  22
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 23 of 26




Law claim lies where, as here, the employer did not “communicate” personal identifying

information to anyone, but instead is alleged to have not taken adequate steps to prevent

criminals from gaining information that, in turn, they used to gain access to the relevant

information — much less where the relevant information was itself password-protected. The

Court therefore grants Altice’s motion to dismiss Plaintiffs’ claims for direct violation of the

New York Labor Law and for negligence per se based on that statute.

B. Breach of Implied Contract Claim

       Second, Altice moves to dismiss Plaintiffs’ claims for breach of an implied contract.

Under New York law, an implied-in-fact contract may be inferred “from the facts and

circumstances of the case, although not formally stated in words.” Leibowitz v. Cornell Univ.,

584 F.3d 487, 506-07 (2d Cir. 2009) (quoting Jemzura v. Jemzura, 330 N.E.2d 414, 420 (N.Y.

1975)), superseded by statute on other grounds as recognized in Vogel v. CA, Inc., 662 F. App’x

72, 75 (2d Cir. 2016) (summary order). Such a contract “is derived from the presumed intention

of the parties as indicated by their conduct.” Id. at 507 (internal quotation marks omitted). “A

contract implied in fact is as binding as one that is express,” and its formation requires the same

elements, including “consideration, mutual assent, legal capacity and legal subject matter.” Id.

(internal quotation marks omitted). Here, Plaintiffs allege that when they provided personal

identifying information to Altice as a “condition of their employment,” they “entered into

implied contracts in which [Altice] agreed . . . to protect” this data “through the use of reasonable

industry standards,” which Altice failed to do. Am. Compl. ¶¶ 104, 236-38. Plaintiffs plead

specific examples of Altice’s failure to perform its implied contractual duties, including

inadequate email filtering software and cybersecurity training for employees who deal with

sensitive data; a failure to encrypt the stolen document; and retention of personal identifying




                                                 23
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 24 of 26




information pertaining to former employees who had left the company years earlier. Am.

Compl. ¶¶ 152-55.

       Federal courts have largely upheld claims of this nature. See, e.g., Resnick v. AvMed,

Inc., 693 F.3d 1317, 1327-28 (11th Cir. 2012); Anderson v. Hannaford Bros., 659 F.3d 151, 158-

59 (1st Cir. 2011); In re Solara Med. Supplies, LLC Customer Data Sec. Breach Litig., — F.

Supp. 3d —, No. 3:19-CV-2284 (H) (KSC), 2020 WL 2214152, at *5 (S.D. Cal. May 7, 2020);

Rudolph v. Hudson’s Bay Co., No. 18-CV-8472 (PKC), 2019 WL 2023713, at *10-11 (S.D.N.Y.

May 7, 2019); Gordon v. Chipotle Mexican Grill, Inc., 344 F. Supp. 3d 1231, 1246-48 (D. Colo.

2018); In re Arby’s Rest. Grp. Inc. Litig., Nos. 1:17-CV-0514 (AT) et al., 2018 WL 2128441, at

*15-17 (N.D. Ga. Mar. 5, 2018); Castillo v. Seagate Tech., LLC, No. 16-CV-1958 (RS), 2016

WL 9280242, at *8-9 (N.D. Cal. Sept. 14, 2016); In re Target Corp. Customer Data Sec. Breach

Litig., 66 F. Supp. 3d 1154, 1176-77 (D. Minn. 2014); In re Michaels Stores PIN Pad Litig., 830

F. Supp. 2d 518, 531-32 (N.D. Ill. 2011). But see, e.g., SuperValu, 870 F.3d at 771 n.6;

Longenecker-Wells v. Benecard Servs. Inc, 658 F. App’x 659, 662-63 (3d Cir. 2016)

(unpublished); Krottner v. Starbucks Corp., 406 F. App’x 129, 131 (9th Cir. 2010)

(unpublished). Castillo is particularly instructive here. There, cyber criminals conducted a

successful phishing attack against Seagate Technology, LLC (“Seagate”), resulting in the theft of

Seagate employees’ W-2 data. 2016 WL 9280242, at *1. A group of employees sued, claiming

that Seagate had breached an implied “agree[ment] to take adequate measures and make

reasonable efforts to properly safeguard the personal information of employees.” Id. at *9.

(internal quotation marks and brackets omitted). Like Altice here, Seagate moved to dismiss on

the ground that the plaintiffs “alleged no conduct evincing mutual assent or offer and

acceptance.” Id.; see Def.’s Mem. 17. The court denied the motion, reasoning that an implied-




                                                24
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 25 of 26




in-fact contract resulted from the employees’ provision of “their personal information for tax

purposes and to receive employment and benefits, with the understanding that Seagate, while it

held the information, would take adequate measures to protect it.” Castillo, 2016 WL 9280242,

at *9. Indeed, the court declared, “it is difficult to imagine how, in our day and age of data and

identity theft, the mandatory receipt of Social Security numbers or other sensitive personal

information would not imply the recipient’s assent to protect the information sufficiently.” Id.

       The Court agrees with Castillo and, on that basis, easily concludes that Plaintiffs allege a

plausible claim for breach of an implied contract. Like the plaintiffs in Castillo, Plaintiffs here

allege that they were required to provide personal identifying information in exchange for

employment. See Am. Compl. ¶ 104. And like the defendant in Castillo, Altice allowed that

information to fall into the hands of cyber criminals. See Am. Compl. ¶¶ 5-7. In fact, if

anything, Plaintiffs’ implied contract claim is stronger than their counterparts’ claim was in

Castillo, as they plead specific ways in which Altice’s cybersecurity measures allegedly fell

short of its contractual obligations to protect their personal data. Compare Am. Compl. ¶¶ 152-

55, with Castillo, 2016 WL 9280242, at *9-10. Accordingly, Altice’s motion to dismiss

Plaintiffs’ breach of implied contract claim must be and is denied.

                                          CONCLUSION

       For the foregoing reasons, Altice’s motion to dismiss for lack of subject-matter

jurisdiction is DENIED, and Altice’s motion to dismiss for failure to state a claim is GRANTED

as to Plaintiffs’ claims under the New York Labor Law and their related claims of negligence per

se and is DENIED with respect to Plaintiffs’ breach of implied contract claim. The Court defers

judgment on Altice’s motion to compel arbitration pending the supplemental submissions




                                                 25
        Case 1:20-cv-01297-JMF Document 58 Filed 03/08/21 Page 26 of 26




discussed above. Altice is granted an extension of the deadline to answer until three weeks

after the Court resolves the motion to compel arbitration.

       Finally, Plaintiffs’ pro forma request notwithstanding, see Pls.’ Opp’n 35, the Court

declines to grant them leave to amend their claims under the New York Labor Law and their

related claims of negligence per se because the flaws in those claims are substantive and any

amendment would be futile, see, e.g., City of Philadelphia v. Bank of Am. Corp., — F. Supp. 3d

—, Nos. 19-CV-1608 (JMF) et al., 2020 WL 6430307, at *14 (S.D.N.Y. Nov. 2, 2020).

       The Clerk of Court is directed to terminate ECF Nos. 45 and 47.

       SO ORDERED.


Dated: March 8, 2021                              __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                               26
